DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chris Sylvain on 7/29/2021.
The application has been amended as follows: 
Claim 68 should read "68.    (currently amended) A paper clip system comprising; at least two paper clips positioned directly on top of each other, each paper clip having a large loop and a small loop that is positioned in the inner region enclosed by the large loop, wherein the paper clips are separable from one another, and a connecting element which holds the small loop of one paper clip in the inner region enclosed by the large loop of the another paper clip, wherein the small loop of the one paper clip is in the same plane as the large loop of the other paper clip, and wherein on one side of the loops of the two paper clips positioned one inside the other by the connecting element, across their longitudinal broad side, there is a free large loop of the one paper clip, and on the other side of the loops of the two paper clips positioned one inside the other by the connecting element, across their longitudinal broad side, there is a free small loop of the other paper clip, wherein the connecting element is embodied as a plate, which has been connected to both legs of the large loop.”
Claim 82 is cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant specifically claims the structure of a paper clip system with two paper clips positioned directly on top of each other, each paper clip with a large loop and a small loop, the paper clips are separable from each other, a connecting element that is a sheath, the small loop of one paper clip is in the same plane as the large loop of the other paper clip, each paper clip is positioned on inside the other by the connecting element and the loops of the paper clips are positioned one inside the other by the connecting element, and the connecting element is a plate that has been connected to both legs of the large loop to overcome the prior art.  The prior art references do not disclose the specific relationship between multiple paper clips and a connecting sheath as claimed; it would not be obvious to one in the art to have this assembly of structure.  Even though the components of systems of paper clips and sheaths are known to be used in the clips art, a mass alteration of the structure of the prior art would be required to achieve the same connection and performance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JASON W SAN/Primary Examiner, Art Unit 3677